UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4004



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellant,

          versus


KELVIN LAMONT WILLIAMS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CR-04-378)


Submitted:   August 25, 2006                 Decided:   July 11, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam.


Reginald I. Lloyd, United States Attorney, Christopher Todd Hagins,
Assistant United States Attorney, Columbia, South Carolina, for
Appellant.    Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, P.C.,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kelvin Lamont Williams pled guilty to possession with

intent to distribute five grams or more of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2000), and possession of a

firearm and ammunition after previously being convicted of a

felony,   in   violation   of   18   U.S.C.    §   922(g)(1)   (2000).     The

presentence report (“PSR”) classified Williams as a career offender

and assigned him an offense level of thirty-four with a criminal

history of VI, which produced a sentencing guideline range of 262

to 327 months of imprisonment.        During a sentencing hearing where

neither party objected to the PSR, the district court accepted this

range; however, without explanation, the district court varied from

the range and sentenced Williams to two concurrent 120-month terms

of imprisonment.    The United States appeals this sentence, arguing

that the sentence is unreasonable.             We vacate the sentence and

remand for resentencing.

           Following   the      Supreme      Court’s   decision   in     United

States v. Booker, 543 U.S. 220 (2005), a sentencing court is no

longer bound by the sentencing range prescribed by the guidelines.

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).        When sentencing a defendant post-

Booker, a district court must still calculate the proper guideline

range and consider that range along with other relevant factors set

forth in the guidelines and in 18 U.S.C.A. § 3553(a) (West 2000 &


                                     - 2 -
Supp. 2006).      See United States v. Green, 436 F.3d 449, 456 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006).                If the district court

imposes a sentence outside of the guideline range, “[t]he district

court   must    articulate      the    reasons   for   the    sentence       imposed,

particularly      explaining     any     departure     or    variance       from       the

guideline range” in light of the factors in § 3553(a).                      Moreland,

437 F.3d at 432; Green, 436 F.3d at 456.                    The explanation of a

sentence outside the guideline range “must be tied to the factors

set forth in § 3553(a) and must be accompanied by findings of fact

as necessary.”        Moreland, 437 F.3d at 432.              Moreover, “if the

sentence is imposed outside the Guideline range and the district

court   provides      an    inadequate   statement     of    reasons    .    .     .    in

departing      from   the    Guidelines’     recommendation[,]”         then       that

sentence “will be found unreasonable and vacated.” Green, 436 F.3d

at 457; United States v. Hampton, 441 F.3d 284, 288-89 (4th Cir.

2006); Moreland, 437 F.3d at 436.

            Here, the district court accepted the guideline range of

262 to 327 months.          Before imposing sentence, the district court

discussed the case generally with Williams and his counsel.                        This

discussion centered on the fact that, although Williams had two

prior convictions for controlled substance offenses that qualified

him as a career offender, he had no other prior convictions for

which criminal history points were assessed in the PSR.                      Williams

also informed the court that he was thirty-four years old, had


                                        - 3 -
graduated from high school, was married, had four children under

the age of fourteen, suffered from serious medical conditions

(including bronchitis, a heart murmur, and sleep apnea), and had

worked for a lumber company and as a cook in a restaurant before

his sleep apnea prevented him from working.

           During this discussion, Williams’ counsel requested a

sentence below the advisory guideline range.        In response, counsel

for the government reviewed Williams’ criminal history, contended

that the grounds on which Williams relied would not justify a

departure under the guidelines, and urged the district court to

impose a sentence within the guideline range.                 In sentencing

Williams   to   concurrent   terms   of   120   months   of    imprisonment

(a downward variance of 142 months below the advisory guideline

range), the district court offered no explanation for its decision

to impose such a dramatic variance.             Although the government

objected based on the sentence being outside the guideline range,

the district court noted the objection but did not elaborate on the

basis for the sentence.

           Under these circumstances, we vacate the sentence and

remand this case so that the district court can resentence Williams

in a manner consistent with our post-Booker precedent.*          We express

no opinion on the ultimate issue of whether the 120-month sentence


     *
      We, of course, offer no criticism of the district court,
which did not have the benefit of Green, Moreland, or Hampton at
the time of sentencing.

                                 - 4 -
is appropriate.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                              VACATED AND REMANDED




                               - 5 -